Citation Nr: 1433535	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Based on a review of the record, it is unclear whether the Veteran intends to file a claim for entitlement to service connection for tinnitus.  If so, the he should file a claim directly with the RO.

In December 2012, the Veteran attended a Videoconference hearing before the undersigned.  The hearing transcript is of record.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.


FINDING OF FACT

The Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation in excess of 30 percent for the Veteran's PTSD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  He was provided the opportunity to present pertinent evidence and testimony in a December 2012 hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increase Rating Claim

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The current level of disability, however, is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD Rating Schedule

The Veteran's service-connected PTSD has an initial compensable evaluation of 30 percent disabling, effective February 2, 2010, under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record

PTSD Analysis

The Veteran contends he is entitled to an initial disability evaluation greater than 30 percent for his PTSD.

In a March 2010 statement, the Veteran's spouse described him as having been depressed for the entire length of their marriage.  She recounted his memory problems and his avoidance behavior towards crowds, family events and socializing with people.  She also stated he stayed at home and relied on medication to sleep.

In a March 2010 statement, the Veteran reported he had problems getting along with others.  He complained of symptoms of depression with angry outbursts, a lack of interest in activities, and not wanting to attend family functions or outings with friends.  He also reported having bad dreams.

The Veteran's daughter issued a statement in July 2010, noting her father was not sociable and very stressed out when he was not taking depression medication.  She stated he was very emotional about Vietnam and had a very negative attitude.  She also reconfirmed his lack of participation in family events, stating he had anxiety and did not like to socialize with people.

The Veteran was afforded a VA PTSD examination in September 2010.  During the examination, he reported symptoms of sleep disturbances and severe flashbacks.  A mental status examination revealed clear speech, cooperativeness and attentiveness.  His mood was progressively depressed and distressed, to the point of crying.  He admitted suicidal ideation.  His recent and immediate memory appeared intact but cognitive functions seemed poor upon testing.  He exhibited difficulty concentrating.  His GAF score was 55.  As for his occupational history, the Veteran stated he retired from work after developing cancer.  Overall, the examiner concluded he had significant symptoms of PTSD, including recurring distressing recollections, distressing dreams, flashbacks, intense psychological distress from exposure to cues, avoidance behaviors, sleep disturbances, irritability and impaired concentration.  Per the examiner, the Veteran displayed an ability to maintain activities of daily living to include personal hygiene, although he experienced occasional decrease in work efficiency or intermittent periods of inability to perform occupation tasks due to his symptoms.

In his November 2010 Notice of Disagreement, the Veteran essentially implied his psychiatric examination was not an adequate portrayal of his PTSD because he was taking depression medication which made him feel better at the time.  

VA mental health treatment records in December 2010 show the Veteran reported suicidal ideation, a good relationship with wife, children and grandchildren, difficulty maintaining relationship outside of family, and an inability to work due to PTSD, depression, and anxiety.  He complained of problems with his memory and concentration, and stated he felt anxious around people, and had difficulty sleeping.  During this period, his social worker indicated he met the criteria for major depressive episode.  In another treatment note, his appearance was neat, speech normal, thought process logical, thought association intact and thought content normal.  His mood and affect were depressed, and he exhibited short term memory problems.  His insight and judgment were good.  Towards the end of the month, the Veteran began to look brighter and reported he was doing much better.  He was sleeping better, using sleep medication only some of the time.  He also reported going on daily walks and feeling like doing things.

From January 2011 through May 2011, he reported he was still feeling good with the medication he was taking.  By October 2011, he began reporting trouble sleeping and symptoms of paranoia and anger.  He denied suicidal ideation, maintained a neat appearance, exhibited normal speech, logical thought process, an intact thought association and normal thought content.  His mood was anxious, and he displayed short term memory problems, fair insight and good judgment.

In November 2011, he was still on medication and complained of symptoms of "irritability, difficulty being around people, paranoia (being 'on the edge,' hypervigilance), [and] some feelings of depression."  He reported some suicidal ideation with no plan or intent, and sleep problems with weekly nightmares.  The Veteran also stated his mood was less depressed since taking medication.

In the December 2012 hearing, he reported weekly flashbacks, anxiety, depression, paranoia (with being around people), problems getting along with people (which prevents him from working), and nightmares.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 30 percent is not warranted as there is no evidence of occupational and social impairment with reduced reliability and productivity.  During the rating period, the Veteran did not exhibit symptoms of abnormal speech, memory impairment to the extent of only retaining highly learned material, impaired judgment, or impaired abstract thinking.  Although he reported problems getting along with people, he has been able to maintain a relationship with his immediate family members.  In addition, the Board notes his symptomatology seems to improve when he is on medication.  

Rather, the Veteran's symptoms during this period more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. §§ 4.7, 4.130.  This determination is made on the basis of symptoms reported above that most nearly approximate those for the 30 percent rating.  

As a preponderance of the evidence is against the assignment of an increased disability evaluation, the benefit-of-the-doubt rule is inapplicable, and the claim is denied.  38 C.F.R. § 4.3.

Extraschedular and TDIU Consideration

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected PTSD, which is primarily productive of various levels of occupational and social impairments.  The Veteran has not alleged and the record does not reflect that the schedular criteria are inadequate to describe the severity and symptoms of his PTSD.  As such, the Board finds that referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Although he reported an inability to work due to his PTSD, depression and anxiety, it is noted that during the September 2010 VA examination, the Veteran mentioned he retired from working after developing cancer.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial disability evaluation in excess of 30 percent for PTSD is denied.


REMAND

Additional development is necessary before the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability can be properly adjudication.  

At the September 2010 VA audiological examination, the examiner concluded there was no nexus between the Veteran's current hearing loss and an in-service noise exposure.  In support of his conclusion, the examiner stated "the veteran did not have hearing damage while in service (no significant threshold shift beyond normal variability)."  

However, upon further review of service treatment records, the Board notes his March 1968 entrance examination puretone thresholds in decibels were as follows: 

Frequency (Hz)
500
1000
2000
3000
4000
Right 
5
0
0
0
0
Left 
15
0
5
10
50

At the April 1970 separation examination, his puretone thresholds in decibels were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
50
20
0
15
15
Left 
35
20
10
30
50

These examination reports appear to indicate the Veteran had hearing loss for VA purposes at both entrance and separation from service.  See 38 C.F.R. § 3.385.  He also appears to have experienced significant threshold shifts at separation from service.  Thus, the September 2010 VA opinion appears to be inadequate in view of the current record, and must be returned for clarification.  

Inasmuch as the case is being remanded, any outstanding VA treatment and private medical records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  After the aforementioned development has been completed, refer the Veteran's claims file to the September 2010 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hearing loss.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

After reviewing the record again, respond to the following:

(a)  Review the Veteran's service treatment records and comment any audiological finding that is indicative of hearing loss at entrance and separation from service.  

(b)  Comment on the decibel reading of the Veteran's the left ear at 4000 hertz as indicated the March1968 entrance examination report.

Determine whether the Veteran's hearing loss clearly and unmistakably (i.e., obviously and manifestly) preexisted his active service.  If so, an opinion should be provided as to whether it was clearly and unmistakably NOT aggravated beyond normal progression during service.

(c)  If either of the above two criteria are not met, the examiner is to assume the hearing loss did NOT preexist the Veteran's entrance to service.  The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the hearing loss had its clinical onset during the Veteran's period of active service or is in anyway related to service.  

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


